Citation Nr: 1757263	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to May 1982, and is the recipient of the Bronze Star Medal for combat service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disorder was denied in a November 1987 rating decision; the Veteran did not appeal the decision or submit any evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's acquired psychiatric disorder is etiologically related to his active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As will be explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for an acquired psychiatric disorder.  Therefore, no further development is required under 38 U.S.C. §§ 5103, 5103A (2012) or 38 C.F.R. § 3.159 (2017) before the Board decides the claim, as this is considered a complete grant of the benefit sought.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The RO denied service connection for an acquired psychiatric disorder in a November 1987 rating decision based on its determination that the Veteran's psychiatric disorder was not incurred in or caused by his military service. 

The Board finds the evidence submitted since the November 1987 rating decision to be new and material.  This follows, because the evidence relates to previously unestablished elements that, for reasons further enunciated below, allow for the grant of entitlement to service connection for the Veteran's acquired psychiatric disorder.  Accordingly, reopening of the claim for service connection for an acquired psychiatric disorder is warranted.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Veteran's claim for an acquired psychiatric disorder is based upon his reports that he was exposed to combat experiences in service, which were sufficiently stressful to cause posttraumatic stress disorder (PTSD).  He contends that his psychiatric disorders first manifested at the end of his time in service, but that he did not seek mental health assistance for fear that such treatment would negatively affect his ability to stay in service until his retirement.  Although he did not receive formal treatment for a psychiatric disorder in service, the Veteran's official military personnel file shows he received several awards and citations for combat service as a field medic during his time in the Republic of Vietnam.  Further, the Veteran is certainly competent to report his psychiatric manifestations, and the Board finds no reason to question his veracity.  

Additionally, the Veteran's outpatient treatment notes from the Bay Pines VAMC, and private treatment records from Dr. S.S., Bay Behavioral Center, and Dr. W.S. all indicate the Veteran has been diagnosed with acquired psychiatric disorders.  Indeed, the evidence from the Bay Pines VAMC, Dr. S.S., and Dr. W.S. establishes diagnoses of PTSD, with related major depressive disorder and anxiety.  Further, Dr. W.S. has intimated the Veteran's current PTSD was the result of his "past combat experiences," and his treating clinician at the Bay Pines VAMC has indicated his PTSD stressors are "related to combat experiences."  

The Board notes the Veteran underwent a VA examination in September 2010; however, the examiner determined the Veteran did not warrant a diagnosis of PTSD.  Rather, the examiner found the Veteran had only an acute psychosis and anxiety reaction, which had resolved.  In this respect, the examiner entirely disregarded the Veteran's reports of symptom manifestation.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this case, several clinicians have determined the Veteran meets all of the diagnostic criteria for PTSD, with associated anxiety and depressive disorders.  Additionally, the Veteran's treating psychiatric providers have indicated that his psychiatric symptoms are proximately related to his combat experiences in Vietnam.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorder.





ORDER

Service connection for psychiatric disability, currently diagnosed as PTSD, with anxiety disorder with depressive disorder, is granted.  




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


